Detailed Action
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaulen et al. (US 20130333643).

Claim 15
Regarding Claim 15, Kaulen discloses [a] method of cooling an exhaust manifold (Para [0042]) of an engine (1), the method comprising:
pumping (Para [0071]) coolant through a coolant circulation system, the coolant circulation system comprising:
a cooling line (Para [0071] discloses that the pump is upstream of the engine block) in fluid communication with a pump (5), the cooling line including manifold coolant passages extending through the exhaust manifold (Para [0042] discloses that an exhaust manifold is integrated into the at least one cylinder head),
a junction (thermostat 3 is located at a junction) downstream of the cooling line,
a cold return line (6a) extending from the junction to the pump,
a hot return line (6) extending from the junction to the pump, the hot return line passing through a heat exchanger (4), and
a thermostat (3) disposed at the junction,
wherein in response to a temperature of the coolant at the junction being below a predetermined temperature, directing a portion of flow of coolant from the cooling line to the cold return line such that the portion of flow of coolant circulates through the manifold coolant passages and pump without passing through the heat exchanger (Para [0071]).
Claim 16
Regarding Claim 16, Kaulen discloses [t]he method according to claim 15, wherein in response to the temperature of the coolant at the junction being at or above the predetermined temperature, directing the portion of flow of coolant from the cooling line to the hot return line such that the portion of flow of coolant circulates through the manifold coolant passages, the heat exchanger, and the pump (Para [0071]).


35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaulen et al. (US 20130333643) in view of Buck (US 20060096555).
Claim 17
Regarding Claim 17, Kaulen discloses [t]he method according to claim 15, except wherein each manifold coolant passage of the exhaust manifold is an annular passage concentrically disposed around a respective exhaust passage of the exhaust manifold.
However, Buck teaches wherein each manifold coolant passage (84) of the exhaust manifold is an annular passage (Para [0048]) concentrically disposed around a respective exhaust passage (90) of the exhaust manifold.
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Buck to reject heat by using the annular passage as claimed (Para [0048-0049]).

Claim 18
Regarding Claim 18, Kaulen discloses [t]he method according to claim 15, except wherein the manifold coolant passages extending through the exhaust manifold are part of a first portion of the cooling line,
wherein a second portion of the cooling line includes manifold coolant passages extending through a second exhaust manifold, and
wherein the first portion of the cooling line runs parallel to the second portion of the cooling line.
However, Buck teaches wherein the manifold coolant passages extending through the exhaust manifold are part of a first portion of the cooling line (Buck teaches a first coolant passage 62A located on one side of the exhaust port 23A),
wherein a second portion of the cooling line includes manifold coolant passages extending through a second exhaust manifold (Buck further teaches a second coolant passage 62A located on the other side of exhaust port 23A from the first coolant passage 62A), and
wherein the first portion of the cooling line runs parallel to the second portion of the cooling line (See Fig. 4A and 4B).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Buck to reject heat by using the two portions of the cooling line to evenly deliver coolant to the opposite sides of the exhaust port as claimed (Para [0048-0049]).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-14 is/are allowed and 19-20 are objected to but allowable if rewritten in independent form because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Smague (US 20190338693) is representative of the art in this field. Regarding Claim 1, Smague discloses [a] coolant circulation system for an engine (1), the coolant circulation system comprising:
a pump (2) configured to circulate coolant through the coolant circulation system;
a first cooling line (10) in fluid communication with the pump, the first cooling line including engine coolant passages (Para [0087]) extending through a portion of the engine;
a first junction (thermostat 6 is located at a junction of lines 12, 17, and 15) downstream of the first cooling line;
a first cold return line (13) extending from the first junction to the pump;
a first hot return line (15) extending from the first junction to the pump, the first hot return line passing through a heat exchanger (30) configured to cool the coolant in the first hot return line;
a first thermostat (thermostat 6 is located at a junction of lines 17 and 15) disposed at the first junction and configured to direct a portion of flow from the first cooling line to the first cold return line or the first hot return line in response to a temperature of the coolant at the first junction;
a second cooling line (11) in fluid communication with the pump
a second junction (thermostat 20 is located at a junction of lines 31, 21, and 24) downstream of the second cooling line;
a second cold return line (24) extending from the second junction to the pump;
a second hot return line (21) extending from the second junction to the pump, the second hot return line passing through the heat exchanger so as to cool the coolant in the second hot return line; and
a second thermostat (thermostat 20 is located at a junction of lines 21 and 24) disposed at the second junction and configured to direct a portion of flow from the second cooling line to the second cold return line or the second hot return line in response to a temperature of the coolant at the second junction.

However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1-14 and 19-20, in claim 1 and 19 the prior art of record does not teach:
the second cooling line including manifold coolant passages extending through a first cooled exhaust manifold (Smague discloses that the second cooling line extends through exhaust gas 5 which is described in the specification as a heat exchanger not a manifold (Para [0078]);
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746